IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-21123
                         Summary Calendar



DONALD RAY FRENCH
               Plaintiff - Appellant

     v.

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION
               Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3235
                       --------------------
                           April 3, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Donald Ray French, Texas prisoner # 720074, appeals the

dismissal of his 42 U.S.C. § 1983 action as barred by a sanction

imposed by the district court for the Northern District of Texas.

French argues that the district court erred in dismissing his

action as barred by 28 U.S.C. § 1915(g) and in imposing a $100

monetary sanction.   Although the district court erred in holding

that the district court for the Northern District of Texas

imposed the sanction pursuant to 28 U.S.C. § 1915(g), the

district court did not abuse its discretion in honoring the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-21123
                                -2-

sanction imposed by a district court from another district.

See Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1998).

Because the district court had previously dismissed three of

French’s prior civil actions for failure to obtain permission to

file them as required by the sanction imposed by the district

court for the Northern District of Texas, the district court did

not abused its discretion in imposing a $100 monetary sanction.

See Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).

     To the extent that French is challenging his burglary

conviction, he must bring such claims in a habeas petition.

See Cook v. Texas Dep’t of Criminal Justice Transitional Planning

Dep’t, 37 F.3d 166, 168 (5th Cir. 1994).   To the extent that

French is seeking damages based on his allegedly unconstitutional

conviction, his claim is not cognizable at this time because he

has not shown that his conviction has been “reversed on direct

appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas

corpus.”   Heck v, Humphrey, 512 U.S. 477, 486-87 (1994).

     AFFIRMED.